DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
Response to Arguments
	All of Applicant’s arguments filed 2/1/2022 have been fully considered.
Applicant remarks that instant invention achieved commercial success due to a number of unexpected properties, see exhibit A-C.
This is not persuasive, as Applicant bears the burden of proving unexpectedly good results. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  When unexpected results are used as evidence of non-obviousness, the results must be shown to be unexpected compared with the closest prior art. In re Baxter Travenol Labs, 952 F.2d 388, 392, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196, (Fed. Cir. 1984).   Here, Applicants has failed to provide a side by side analysis between the claimed invention and the closest prior art Kare which makes obvious a composition consisting of methyl anthranilate with an organic solvent and teaches propylene glycol to be a preferred organic solvent.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck  & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (In MPEP § 716.02).  
Regarding commercial success, Applicant’s arguments are not persuasive as Applicant needs to show that the success is linked to the claimed invention and not to some extraneous factor. See, e.g., In re Huai-Hung Kao, 639 F.3d 1057, 1069-70 (Fed. Cir. 2011). No information about this has been provided.  Applicant should provide a description of what was sold, a description of the relevant market for the product, sales results that should include evidence of market share, and information on advertising within the relevant market. See, e.g., Cable Elec. Prods., Inc. v. Genmark, Inc., 770 F.2d 1025 (Fed. Cir. 1985) (Gross sales figures do not show commercial success absent evidence as to market share); Pentec, Inc. v. Graphic Controls Corp., 776 F.2d 309 (Fed. Cir 1985) (heavy promotion or advertising, or position as market leader before the introduction of the patented product). 
Applicant argues that every composition in Kare discloses compositions that include components in addition to the claimed bird repelling composition which uses “consisting of” language, see the composition tables of Kare which support this.
Applicant’s arguments are not persuasive as the teachings of Kare are not limited to the composition tables.  As discussed below, “While Kare doesn’t exemplify a composition consisting of just the bird repelling composition and glycol, Kare teaches the process to be carried out by applying a compound, such as methyl anthranilate (or ethyl anthranilate), dispersed in a carrier, specifically an organic solvent (Kare – claim 5), therefore a skilled artisan would recognize that the treatment composition could be formulated to consist only methyl anthranilate or dimethyl anthranilate or ethyl anthranilate and an organic solvent, such as propylene glycol which is taught to be the preferred solvent, as these are taught by the reference to be the main/critical components. “
Applicant remarks that the statement that a skilled artisan could formulate the claimed composition has no legal weight.  Furthermore, Whittaker echoes the prior art belief that additional components are necessary for the bird repellant compositions.
This is not persuasive. As discussed above, Kare is clear that the only components required to be present in the composition are the active repellent ingredient such as methyl anthranilate, and an organic solvent.  The fact that Kare exemplifies the use of extra ingredients used does not make a composition consisting of methyl anthranilate and propylene glycol any less obvious as the prior art does not criticize or discredit the use of a composition consisting only of methyl anthranilate and propylene glycol.  Regarding Whittaker, just because Whittaker teaches the use of optional ingredients does not mean these are required in the compositions of Kare and without such the formulations of Kare would not work effectively.  
New Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 states that the concentrate does not include any surfactants other than propylene glycol, however, the claim from which is depends limited the concentrate to consist of the bird repelling composition which is a specific compound(s) and propylene glycol, thus the claim are excludes the presence of extra surfactants outside of the propylene glycol.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-20, 22-24, 26-29, 31-32 and 34-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kare (US 2,967,128), Whittaker (EP 1 897 565) and Scott (US 6,465,047). Kare is cited on the IDS filed 9/7/2018. 
The instant claims are directed to a method of applying a diluted composition comprising the steps of injecting a bird repelling concentration into water under pressure and directing the combined composition through nozzles for application into the atmosphere or other surfaces.
Kare discloses a process for repelling birds by applying a compound, preferably dimethyl anthranilate (reading on instant claims 35 and 39), to a material from which the birds are to be repelled (Kare – claim 1 and Col. 1, lines 55-60).  Kare teaches the use of liquid carriers having the repellant compounds dispersed therein (Col. 2 , lines 65-72). Kare teaches the repellant compounds to be dissolve in an organic solvent (Col. 3, lines 1-5).
Kare teaches the repellant composition to be ones wherein the compounds are dissolved in organic solvents and diluted with water for actual use, reading on “applying a diluted treatment composition formed from a concentrated treatment composition” (Col. 4, lines 50-55).  Kare teaches a preferred solvent to be propylene glycol (Col. 3, lines 60-61).
Regarding claims 34, 36, 38 and 40: Kare teaches suitable active repellent ingredients to also include methyl anthranilate and ethyl anthranilate (Kare – claim 5).
Regarding claims 19-20 and 27-29: Kare teaches that various concentrate formulations can be used and exemplifies the use of .78%, 12.5%, 50%, 45% of the repellant compound, thus a skilled artisan would recognize that amounts ranging from .78-50% (which overlap with the claimed 5-28%) of repellent compound could be effectively used and would have been motivated to optimize this amount to achieve a desired effect of repellency as Kare teaches that the bird repellant effectiveness is directly proportional to the concentration of the repellant compound applied and there is a large range of effective repellant effect (Col. 2, lines 30-50).
While Kare doesn’t exemplify a composition consisting of the bird repelling composition (for example, dimethyl anthranilate, methyl anthranilate or ethyl anthranilate) and propylene glycol, Kare teaches the process to be carried out by applying the repelling ingredient, such as methyl anthranilate, dispersed in a carrier, specifically an organic solvent (Kare – claim 5), therefore a skilled artisan before the effective filing date of the claimed invention would have been motivated to formulated to the composition to consist only of methyl anthranilate (or dimethyl anthranilate or ethyl anthranilate) and propylene glycol which is taught to be the preferred solvent (reading on instant claim 24), as these are taught by the reference to be the only main and necessary components. 
 Regarding claims 22-23 and 31-32: Kare teaches that various concentrate formulations can be used and exemplifies the use of .78%, 12.5%, 50%, 45% of the repellant compound, thus a skilled artisan would recognize that amounts ranging from .78-50% of repellent compound (and therefore 50-99.22% solvent) could be effectively used and would have been motivated to optimize this amounts to achieve a desired effect of repellency as Kare teaches that the bird repellant effectiveness is directly proportional to the concentration of the repellant compound applied and there is a large range of effective repellant effect (Col. 2, lines 30-50).
Kare further teaches that the concentrate is diluted with water and dispensed as a spray, which may be an aerosol, for use on growing crops (Col. 5, lines 65-67), however, Kare does not teach injecting the concentrate composition into water under pressure and directing the treatment through nozzles.
Whittaker discloses an odor and bird control/repellant formulation comprising an active agent, solvent, surfactants, etc., wherein the active agent is methyl anthranilate or dimethyl anthranilate (Abs and [0011]).  Whittaker teaches that the compositions can be applied via liquid or aerosol application and can be done by any suitable method such as liquid pumps (manual and power operated), liquid atomizers (hydraulic energy) and suitable areas for application include crop fields [0066-0070].  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kare with those of Whittaker.  One of skill in the art would have been motivate to apply the composition of Kare using any of the application methods of Whittaker such as liquid atomizers using hydraulic energy as Whittaker teaches that these are well-known methods of applying bird repellant compositions to crops and its prima facie obvious to one of skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result of applying bird repellant compositions to crops.  
While Whittaker teaches the composition may be applied using a power operated liquid pump or liquid atomizer that uses hydraulic energy, Whittaker does not expressly teach how such a device operates, or how much pressure the contents are under. 
Scott teaches precision polymer dispersion application by airless spray where the dispersion is applied to a substrate at a pressure of 100 to 1500 psi. (Title, Abs., entire document) Airless spray refers to a method of application using hydraulic pressure instead of air to atomize and spray liquids; the technology involves forcing the dispersion through a small, precise orifice at a pressure of from 100 - 1500 psi. Scott teaches that various types of nozzles can be used with the airless spray process (Col. 2, lines 24-52).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kare and Whittaker with those of Scott.  One of skill in the art would have been motivated to use an airless spray system that relies on hydraulic power and a pressure of 100 to 1500 psi, to apply the diluted formulation of Kare, as suggested by Whittaker and Scott.  One of ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because Whittaker already teaches using this kind of device and Scott merely provides further details regarding a type of device already taught by Whittaker to be suitable.
While the prior art doesn’t specifically teach injecting the concentrated solution into water under pressure of 100-1500psi to form the diluted compositions and instead makes obvious the use of 100-1500psi pressure to apply to diluted composition to a surface, it is noted that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
MPEP 2144.049 IV (C)  Changes in Sequence of Adding Ingredients Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prime facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Regarding claims 37 and 41: As discussed above, Kare teaches both ethyl anthranilate and dimethyl anthranilate to be suitable active repellents for use, but does not teach diethyl anthranilate, however, dimethyl anthranilate and diethyl anthranilate are homologs and Kare shows “ethyl’ groups to be suitable for use, thus they have a sufficiently close structural similarity, that there is a presumed expectation that such compounds possess similar properties, therefore, it would have been prima facie obvious to make and use diethyl anthranilate in the formulation of Kare with a reasonable expectation of success.
	MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) as is stated in MPEP 2144.09.
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613